EXHIBIT 10.16

[Includes Payment of Target Bonus]

EXECUTIVE SEVERANCE AGREEMENT

By this Executive Severance Agreement dated as of             , 200    
(“Agreement”), Sears Holdings Corporation and its affiliates and subsidiaries
(“Sears”), and [                    ] (“Executive”), intending to be legally
bound, and for good and valuable consideration, agree as follows:

1. Severance Benefits.

(a) Continuation of Compensation. In the event that Executive’s employment is
terminated by each Sears entity by which the Executive is employed for any
reason other than “Cause”, death or “Disability” (as such terms are defined in
Section 2 below) or by Executive for Good Reason (as defined in Section 2
below), subject to the provisions of subsection 4(e), Section 5 and Section 10
herein, Executive shall be placed on a severance-related leave of absence
(“Leave”) and Sears shall:

i. Continue to pay Executive’s base salary, at the rate in effect immediately
prior to the first day of the Leave, for a period of one (1) year (“Salary
Continuation Period”), which amount shall be paid on each regular salary payroll
period with respect to the Salary Continuation Period; and

ii. Pay Executive a target bonus for the period of Salary Continuation Period
(i.e., twelve months) based on Executive’s then current target bonus percentage
(“Target Bonus”), which amount shall be paid in installments on each regular
salary payroll period with respect to the Salary Continuation Period.

Notwithstanding anything in this subsection (a) to the contrary, if as of the
first day of the Leave Executive is a “key employee” or “specified employee”
within the meaning of Internal Revenue Code (“Code”) Section 409A and
regulations issued thereunder, then, if necessary to comply with Code
Section 409A, payment to Executive shall not be made to Executive until six
(6) months after the first day of Executive’s Leave and payment of the first six
(6) months of salary continuation (under subsection (a)(i)) and Target Bonus
(under subsection (a)(ii)) shall be made in a lump sum and the remaining six
(6) months shall be paid on each regular salary payroll period. In addition to
the foregoing, a lump sum payment will be made to Executive within ten
(10) business days following the first day of the Leave in an amount equal to
the sum of any accrued base salary through the first day of the Leave to the
extent not already paid and any vacation benefits that accrued prior to the
Leave. No vacation will accrue during the Leave. All salary continuation
payments and benefits will terminate and forever lapse if Executive is employed
by a “Sears Competitor” as defined in subsection 4(b)(ii) herein.

(b) Continuation of Benefits. During the Salary Continuation Period, Executive
will be entitled to participate in all benefit plans and programs (except as
specified in this subsection (b)) in which Executive was eligible to participate
immediately prior



--------------------------------------------------------------------------------

to the Leave (subject to the terms and conditions and continued availability of
such plans and programs); provided, however, that Executive will not be eligible
to participate in the long-term disability plan, flexible spending accounts,
Sears paid life insurance and the Sears Holdings 401(k) Savings Plan (or any
other defined contribution plan sponsored by Sears) during the Leave. Executive
and Executive’s eligible dependents shall be entitled to continue to participate
in Sears medical and dental plans (subject to the terms and conditions and
continued availability of such plans). However, in the event Executive provides
services to another employer and is covered by such employer’s health benefits
plan or program, the medical and dental benefits provided by Sears hereunder
shall be secondary to such employer’s health benefits plan or program in
accordance with the terms of Sears health benefit plans.

(c) Annual Incentive Plan. Upon occurrence of the Leave, Executive shall not be
entitled to any award Executive otherwise may have been eligible for under an
annual incentive plan sponsored by Sears.

(d) Long-Term Performance Program. Upon occurrence of the Leave, Executive’s
entitlement to any award granted to Executive under a long-term incentive
program (“LTIP”) sponsored by Sears, shall be determined in accordance with the
terms and conditions of the award letter and the LTIP document regarding
termination of employment (as if the termination of employment occurred on the
first day of the Leave).

(e) Stock Plan. Upon occurrence of the Leave, any unvested restricted stock
awarded to Executive under a stock plan sponsored by Sears, shall be forfeited
as of the first day of the Leave.

(f) Outplacement. From the first day of the Leave, Executive will be immediately
eligible for outplacement services at Sears’ expense. Sears and Executive will
mutually agree on which outplacement firm, among current vendors used by Sears,
will provide these services. Such services will be provided for up to one
(1) year from the beginning of the Salary Continuation Period or until
employment is obtained, whichever occurs first.

2. Definitions. For purposes of this Agreement, the following terms shall have
the definitions as set forth below:

(a) “Cause” shall mean (i) a material breach by Executive (other than a breach
resulting from Executive’s incapacity due to a Disability) of Executive’s duties
and responsibilities which breach is demonstrably willful and deliberate on
Executive’s part, is committed in bad faith or without reasonable belief that
such breach is in the best interests of Sears and is not remedied in a
reasonable period of time after receipt of written notice from Sears specifying
such breach; (ii) the commission by Executive of a felony involving moral
turpitude; or (iii) dishonesty or willful misconduct in connection with
Executive’s employment.

 

2



--------------------------------------------------------------------------------

(b) “Disability” shall mean disability as defined under the Sears long-term
disability plan.

(c) “Good Reason” shall mean, without Executive’s written consent, (i) a
reduction of more than ten percent (10%) in the sum of Executive’s annual base
salary and target bonus from those in effect as of the date of this Agreement;
(ii) Executive’s mandatory relocation to an office more than fifty (50) miles
from the primary location at which Executive is required to perform Executive’s
duties immediately prior to the date of this Agreement; or (iii) any other
action or inaction that constitutes a material breach of the terms of this
Agreement, including failure of a successor company to assume or fulfill the
obligations under this Agreement. In each case, Executive must provide Sears
with written notice of the facts giving rise to a claim that “Good Reason”
exists for purposes of this Agreement, within thirty (30) days of the initial
existence of such Good Reason event, and Sears shall have a right to remedy such
event within sixty (60) days after receipt of Executive’s written notice (“the
sixty (60) day period”). If Sears remedies the Good Reason event within the
sixty (60) day period the Good Reason event (and Executive’s right to receive
any benefit under this Agreement on account of termination of employment
for Good Reason) shall cease to exist. If Sears does not remedy the Good Reason
event within the sixty (60) day period, and Executive does not terminate
employment within thirty (30) days following the earlier of: (y) the date Sears
notifies Executive that it does not intend to remedy the Good Reason or does not
agree that there has been a Good Reason event, or (z) the expiration of the
sixty (60) day period, the Good Reason event (or any claim of Good Reason) shall
cease to exist. Notwithstanding the foregoing, if Executive fails to provide
written notice to Sears of the facts giving rise to a claim of Good Reason
within thirty (30) days of the initial existence of such Good Reason event,
the Good Reason event (and Executive’s right to receive any benefit under this
Agreement on account of termination of employment for Good Reason) shall cease
to exist as of the thirty-first (31st) day following the later of its occurrence
or Executive’s knowledge thereof.

3. Intellectual Property Rights. Executive acknowledges that Executive’s
development, work or research on any and all inventions or expressions of ideas,
that may or may not be eligible for patent, copyright, trademark or trade secret
protection, hereafter made or conceived solely or jointly within the scope of
employment at Sears, provided such invention or expression of an idea relates to
the business of Sears, or relates to Sears actual or demonstrably anticipated
research or development, or results from any work performed by Executive for or
on behalf of Sears, are hereby assigned to Sears, including Executive’s entire
rights, title and interest. Executive will promptly disclose such invention or
expression of an idea to Executive’s management and will, upon request, promptly
execute a specific written assignment of title to Sears. If Executive currently
holds any inventions or expressions of an idea, regardless of whether they were
published or filed with the U.S. Patent and Trademark Office or the U.S.
Copyright Office, or is under contract to not so assign, Executive will list
them on the last page of this Agreement.

4. Protective Covenants. Executive acknowledges that this Agreement provides for
additional consideration beyond what Sears is otherwise obligated to pay. In
consideration of the opportunity for severance benefits and special payments
specified above, and other good and valuable consideration, Executive agrees to
the following:

 

3



--------------------------------------------------------------------------------

(a) Non-Disclosure and Non-Solicitation. Executive acknowledges and agrees to be
bound by the following, whether or not Executive receives severance benefits
pursuant to Section 1 hereto (“Severance Benefits”):

i. Non-Disclosure of Sears Confidential Information.

1. Executive will not, during the term of Executive’s employment with Sears
(including the Leave) or thereafter, except as Sears may otherwise consent or
direct in writing, reveal or disclose, sell, use, lecture upon or publish any
“Sears Confidential Information” (as defined herein) until such time as the
information becomes publicly known other than as a result of its disclosure,
directly or indirectly, by Executive; and

2. Executive understands that if Executive possesses any proprietary information
of another person or company as a result of prior employment or otherwise, Sears
expects and requires that Executive will honor any and all legal obligations
that Executive has to that person or company with respect to proprietary
information, and Executive will refrain from any unauthorized use or disclosure
of such information.

ii. Sears Confidential Information. For purposes of this Agreement, “Sears
Confidential Information” means trade secrets and non-public information which
Sears designates as being confidential or which, under the circumstances, should
be treated as confidential, including, without limitation, any information
received in confidence or developed by Sears, its long and short term goals,
vendor and supply agreements, databases, methods, programs, techniques, business
information, financial information, marketing and business plans, proprietary
software, personnel information and files, client information, pricing, and
other information relating to the business of Sears that is not known generally
to the public or in the industry.

iii. Return of Sears Property. All documents and other property that relate to
the business of Sears are the exclusive property of Sears, even if Executive
authored or created them. Executive agrees to return all such documents and
tangible property to Sears upon termination of employment or at such earlier
time as Sears may request Executive to do so.

iv. Conflict of Interest. During Executive’s employment with Sears (including
the Leave), except as may be approved in writing by Sears, neither Executive nor
members of Executive’s immediate family will have financial investments or other
interests or relationships with the Sears’ customers, suppliers or competitors
which might impair Executive’s independence of judgment on behalf of the
Company. Executive agrees further not to engage in any activity in competition
with Sears and will

 

4



--------------------------------------------------------------------------------

avoid any outside activity that could adversely affect the independence and
objectivity of Executive’s judgment, interfere with the timely and effective
performance of Executive’s duties and responsibilities to Sears, discredit Sears
or otherwise conflict with the Sears’ best interests.

v. Non-Solicitation of Employees. During Executive’s employment with Sears
(including the Leave) and for one (1) year from the first day of the Leave,
Executive shall not, directly or indirectly, solicit or encourage any person to
leave her/his employment with Sears or assist in any way with the hiring of any
Sears employee by any future employer or other entity.

(b) Non-Competition. Executive acknowledges that as a result of Executive’s
position at Sears, Executive has learned or developed, or will learn or develop,
Sears Confidential Information (as defined in subsection 4(a)(ii) above) and
that use or disclosure of Sears Confidential Information is likely to occur if
Executive were to render advice or services to any Sears Competitor.

i. Therefore, for one (1) year from the first day of the Leave, whether or not
Executive receives Severance Benefits pursuant to Section 1 hereto, Executive
will not, directly or indirectly, aid, assist, participate in, consult with,
render services for, accept a position with, become employed by, or otherwise
enter into any relationship with (other than having a passive ownership interest
in or being a customer of) any Sears Competitor.

ii. For purposes of this Agreement, “Sears Competitor” means:

1. Those companies listed on Appendix A, each of which Executive acknowledges is
a Sears Competitor, whether or not it falls within the categories in (2), below,
and further acknowledges that this is not an exclusive list of Sears Competitors
and is not intended to limit the generality of subsection 4(b)(ii)(2), below;
and

2. Any party (A) engaged in any retail business (whether in a department store,
specialty store, discount store, direct marketing, or electronic commerce or
other business format), that consists of selling furniture, appliances,
electronics, hardware, auto parts and/or apparel products, or providing home
improvement, product repair and/or home services, with combined annual revenue
in excess of $1 billion, (B) any vendor with combined annual gross sales of
services or merchandise to Sears in excess of $200 million, or (C) a party
engaged in any other line of business, in which Sears has commenced business
prior to the end of Executive’s employment, with Sears having annual gross sales
in that line of business in excess of $100 million.

iii. Executive acknowledges that Sears shall have the right to propose
modifications to Appendix A periodically to include (1) emergent Competitors in
Sears existing lines of business and (2) Competitors in lines of business that
are new for Sears, in each case, with the prior written consent of Executive,
which consent shall not be unreasonably withheld.

 

5



--------------------------------------------------------------------------------

iv. Executive further acknowledges that Sears does business throughout the
United States, Puerto Rico, U.S. Virgin Islands, Guam and Canada and that this
non-compete provision applies in any state or province (as applicable) of the
United States, Puerto Rico, U.S. Virgin Islands, Guam and Canada, in which Sears
does business.

(c) Compliance with Protective Covenants. Executive will provide Sears with such
information as Sears may from time to time reasonably request to determine
Executive’s compliance with this Section 4. Executive authorizes Sears to
contact Executive’s future employers and other entities with which Executive has
any business relationship to determine Executive’s compliance with this
Agreement or to communicate the contents of this Agreement to such employers and
entities. Executive releases Sears, its agents and employees, from all liability
for any damage arising from any such contacts or communications.

(d) Necessity and Reasonableness. Executive agrees that the restrictions set
forth herein are necessary to prevent the use and disclosure of Sears
Confidential Information and to otherwise protect the legitimate business
interests of Sears. Executive further agrees and acknowledges that the
provisions of this Agreement are reasonable.

(e) General Release and Waiver. Upon the occurrence of a Leave under the terms
of this Agreement (whether initiated by Executive or Sears), Executive will
execute a binding General Release and Waiver of claims in a form to be provided
by Sears, which is incorporated by reference herein. This General Release and
Waiver will be in a form substantially similar to the attached sample. If the
General Release and Waiver is not signed or is signed but subsequently revoked,
Executive will not receive severance pay (if any) or any other benefits due
under this Agreement.

(f) Exception Request. For the avoidance of doubt, Executive may request (i) a
waiver of the non-competition provisions of this Agreement or (ii) that the time
frame in subsection 4(b) above commence during Executive’s continued employment
with Sears, by written request to the Senior Vice President, Human Resources (or
the equivalent) of Sears. Such a request will be given reasonable consideration
and may be granted, in whole or in part, or denied at Sears’ absolute
discretion.

5. Irreparable Harm. Executive acknowledges that irreparable harm would result
from any breach by Executive of the provisions of this Agreement, including
without limitation subsections 4(a) and 4(b), and that monetary damages alone
would not provide adequate relief for any such breach. Accordingly, if Executive
breaches or threatens to breach this Agreement, Executive consents to injunctive
relief in favor of Sears without the necessity of Sears posting a bond.
Moreover, any award of injunctive relief shall not preclude Sears from seeking
or recovering any lawful compensatory damages which may have resulted from a
breach of this Agreement, including a forfeiture of any future payments and a
return of any payments already received by Executive.

 

6



--------------------------------------------------------------------------------

6. Non-Disparagement. Executive will not take any actions that would reasonably
be expected to be detrimental to the interests of Sears, nor make derogatory
statements, either written or oral to any third party, or otherwise publicly
disparage Sears, its products, services, or present or former employees,
officers or directors, and will not authorize others to make derogatory or
disparaging statements on Executive’s behalf.

7. Cooperation. Executive agrees, without receiving additional compensation, to
fully and completely cooperate with Sears, both during and after the period of
employment with Sears (including the period of the Leave), in all
investigations, potential litigation or litigation in which Sears is involved or
may become involved other than any such investigations, potential litigation or
litigation between Sears and Executive. Sears will reimburse Executive for
reasonable travel and out-of-pocket expenses incurred in connection with any
such investigations, potential litigation or litigation.

8. Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
Sears or Executive in any instance shall not be deemed a waiver of such
provision in the future.

9. Acting as Witness. Executive agrees that both during and after the period of
employment with Sears (including the period of the Leave), Executive will not
voluntarily act as a witness, consultant or expert for any person or party in
any action against or involving Sears or any corporate relative of Sears, unless
subject to judicial enforcement to appear as a fact witness only.

10. Breach by Executive. In the event of a breach by Executive of any of the
provisions of this Agreement, including without limitation the non-competition
provisions (Section 4) and the non-disparagement provision (Section 6) of this
Agreement, Sears obligation to make salary continuation or any other payments
under this Agreement will immediately cease and any payments already received
will be returned by Executive to Sears. Further, Executive agrees that Sears
shall be entitled to recovery of its attorneys’ fees and other associated costs
incurred as a result of any attempt to redress a breach by Executive or to
enforce its rights and protect its interests under the Agreement.

11. Severability. If any provision(s) of this Agreement shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

12. Governing Law. This Agreement will be governed under the internal laws of
the state of Illinois without regard to principles of conflicts of laws.
Executive agrees that the state and federal courts located in the state of
Illinois shall have exclusive jurisdiction in any action, lawsuit or proceeding
based on or arising out of this Agreement, and Executive hereby: (a) submits to
the personal

 

7



--------------------------------------------------------------------------------

jurisdiction of such courts; (b) consents to the service of process in
connection with any action, suit, or proceeding against Executive; and
(c) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.

13. Right to Jury. Executive agrees to waive any right to a jury trial on any
claim contending that this Agreement or the General Release and Waiver is
illegal or unenforceable in whole or in part, and Executive agrees to try any
claims brought in a court or tribunal without use of a jury or advisory jury.
Further, should any claim arising out of Executive’s employment or termination
of employment be found by a court or tribunal of competent jurisdiction to not
be released by the General Release and Waiver, Executive agrees to try such
claim to the court or tribunal without use of a jury or advisory jury.

14. Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that Executive’s employment with Sears is
terminable “at-will” by either party with or without cause and with or without
notice.

15. Other Plans, Programs, Policies and Practices. If any provision of this
Agreement conflicts with any other plan, programs. policy, practice or other
Sears document, then the provisions of this Agreement will control, except as
otherwise precluded by law. Executive shall not be eligible for any benefits
under the Sears Holdings Corporation Master Transition Pay Plan or the Kmart
Corporation Master Severance Pay Plan or any successor severance plan or
program.

16. Entire Agreement. This Agreement, including any Exhibits hereto, contains
and comprises the entire understanding and agreement between Executive and Sears
and fully supersede any and all prior agreements or understandings between
Executive and Sears with respect to the subject matter contained herein, and may
be amended only by a writing signed by the Chief Executive Officer or Senior
Vice President, Human Resources (or the equivalent) of Sears.

17. Confidentiality. Executive agrees that the existence and terms of the
Agreement, including the compensation paid to Executive, and discussions with
Sears regarding this Agreement, shall be considered confidential and shall not
be disclosed or communicated in any manner except: (a) as required by law or
legal process; (b) to Executive’s spouse, domestic partner, or financial/legal
advisors, all of whom shall agree to keep such information confidential.

18. Tax Withholding. All compensation paid or provided to Executive under this
Agreement shall be subject to any applicable federal, state or local income and
employment tax withholding requirements.

19. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: At the most recent address on file at Sears.

 

8



--------------------------------------------------------------------------------

  If to Sears:    Sears Holdings Corporation      3333 Beverly Road      Hoffman
Estates, Illinois 60179      Attention to both:   
Senior Vice President, Human Resources        
Senior Vice President, General Counsel

20. Assignment. Sears may assign its rights under this Agreement to any
successor in interest, whether by merger, consolidation, sale of assets, or
otherwise. This Agreement shall be binding whether it is between Sears and
Executive or between any successor or assignee of Sears or affiliate thereof and
Executive.

21. Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Sears, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth above.

 

EXECUTIVE     SEARS HOLDINGS CORPORATION

 

    BY:  

 

[                    ]      

 

   

 

Date     Date

 

10



--------------------------------------------------------------------------------

NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. IF YOU DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND
WAIVER WITHIN SEVEN (7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD
MUST BE IMMEDIATELY SUBMITTED IN WRITING TO GENERAL COUNSEL, SEARS HOLDINGS
CORPORATION, 3333 BEVERLY ROAD, HOFFMAN ESTATES, IL 60179. YOU MAY WISH TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.

GENERAL RELEASE AND WAIVER

In consideration for the benefits that I will receive under the attached
Executive Severance Agreement, I and any person acting by, through, or under me
hereby release, waive, and forever discharge Sears Holdings Corporation, its
current and former agents, subsidiaries, affiliates, employees, officers,
stockholders, successors, and assigns (“Sears”) from any and all liability,
actions, charges, causes of action, demands, damages, or claims for relief or
remuneration of any kind whatsoever, whether known or unknown at this time,
arising out of, or connected with, my employment with Sears and the termination
of my employment, including, but not limited to, all matters in law, in equity,
in contract (oral or written, express or implied), or in tort, or pursuant to
statute, including any claim for age or other types of discrimination under the
Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, or other federal, state, or local
law or ordinance, to the fullest extent permitted under the law, including the
Employee Retirement Income Security Act (“ERISA”). This General Release and
Waiver does not apply to any claims or rights that may arise after the date that
I signed this General Release and Waiver. I understand that Sears is not
admitting to any violation of my rights or any duty or obligation owed to me.

Excluded from this General Release and Waiver are my claims which cannot be
waived by law, including but not limited to (1) the right to file a charge with
or participate in an investigation conducted by certain government agencies,
(2) any rights or claims to benefits accrued under benefit plans maintained by
Sears pursuant to ERISA, and (3) any claims that cannot be waived under the Fair
Labor Standards Act or Family and Medical Leave Act. I do, however, waive my
right to any monetary recovery should any agency pursue any claims on my behalf.
I represent and warrant that I have not filed any complaint, charge, or lawsuit
against Sears with any governmental agency and/or any court.

In addition, I agree never to sue Sears in any forum for any claim covered by
this General Release and Waiver except that I may bring a claim under the ADEA
to challenge this General Release and Waiver. If I violate this General Release
and Waiver by suing Sears, other than under ADEA, I shall be liable to Sears for
its reasonable attorney’s fees and other litigation costs and expenses incurred
in defending against such a suit.

I have read this General Release and Waiver and I understand its legal and
binding effect. I am acting voluntarily and of my own free will in executing
this General Release and Waiver.



--------------------------------------------------------------------------------

I have had the opportunity to seek, and I was advised in writing to seek, legal
counsel prior to signing this General Release and Waiver.

I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. Any immaterial modification of this General Release and
Waiver does not restart the twenty-one (21) day consideration period.

I understand that, if I sign the General Release and Waiver, I can change my
mind and revoke it within seven (7) days after signing it by notifying the
General Counsel of Sears in writing at Sears Holdings Corporation, 3333 Beverly
Road, Hoffman Estates, Illinois 60179. I understand that this General Release
and Waiver will not be effective until after this seven (7) day revocation
period has expired.

 

Date:   SAMPLE ONLY - DO NOT SIGN   Signed by:   SAMPLE ONLY - DO NOT SIGN    
Witness by:                                                                

 

12